Citation Nr: 9930872	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bladder cancer, 
including as a result of exposure to ionizing radiation in 
service. 

4.  Entitlement to service connection for cataracts, 
including as a result of exposure to ionizing radiation in 
service. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from November 1947 to November 1966.  

This appeal arises from February 1996 and December 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  

The issues of entitlement to service connection for bladder 
cancer, tinnitus and hearing loss will be considered in the 
remand portion of this decision.  

In April 1999 the veteran raised a claim for service 
connection for vertigo as secondary to cataracts and hearing 
loss.  His claim has not been developed or certified for 
appellate review and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has presented evidence of a current diagnosis 
of hearing loss and an opinion linking the hearing loss to 
inservice noise exposure. 

2..  No competent evidence has been submitted that links 
current cataracts to military service.  

4.  There is no competent medical evidence in the claims 
folder that includes a diagnosis of Posterior subcapsular 
cataracts.  

5.  The veteran has not presented competent medical evidence 
that his currently diagnosed cataracts are related to 
exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for cataracts is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors 
and sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability due to 
exposure to ionizing radiation in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. §§ 3.309, 3.311.  For the purposes of 
38 C.F.R. § 3.309 "radiogenic disease" includes urinary 
bladder cancer and Posterior subcapsular cataracts.  If a 
claim is based on a disease other than one of those listed at 
38 C.F.R. § 3.311, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311 (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Factual Background.  The veteran served on active duty from 
March 1945 to November 1946 and from November 1947 to 
November 1966.

The veteran was examined at the time of his entrance into the 
service in March 1945.  His ears were noted to be normal.  
His hearing was measured as 15/15, bilaterally.  The genito-
urinary system was normal.  The eyes were normal.  On service 
separation examination in November 1946 the ears were noted 
to be without diseases or defects.  Hearing was measuring as 
40/40 for coin click, bilaterally.  Binaural examination was 
15/15.  The genito-urinary system was normal.  The eyes were 
noted to be normal.  No disease or defects of the eyes were 
found.  

A physical examination was conducted when the veteran 
reentered the service in November 1947.  The ears were noted 
to be normal.  Hearing for the whispered voice was 15/15.  In 
the box for the genito-urinary system "no VD" was noted.  
The eyes were normal.  

A Report of Medical History included a notation of hematuris 
and a kidney infection in 1959.  The service medical records 
also include the records of treatment for a kidney disorder.  
There was no reference to bladder cancer in service.  

The veteran was admitted to the Naval Hospital at Oakland, 
California in January of 1969.  Three hours prior to his 
admission he began having dizziness and fluttering of the 
heart.  Ear, nose and throat and neurology consultations were 
conducted.  It was agreed that the nystagmus appeared to be 
central in origin.  The differential diagnosis consisted of 
vascular insult, either ischemia or a possible embolism to a 
branch of the posterior inferior cerebella artery, a focal 
encephalitis or possibly an acoustic neuroma in lieu of the 
patient's past history of tinnitus and bilateral high 
frequency loss.  Extensive evaluation was undertaken by the 
ear, nose and throat service which revealed the Weber's test 
localizing to the right side with normal caloric test in the 
left ear and a decrease in calorics in the right ear.  There 
was bilateral high frequency loss, greatest on the left.  
Further testing with Bekesy Sisis and threshold tone decay 
test in combination with the previous findings seemed to 
indicate a left retrocochlear lesion.  It was the impression 
of the Ward physician that the veteran's vertigo and 
nystagmus were secondary to a brain stem lesion, most likely 
of vascular origin--although the possibility of an acoustic 
neuroma could not be ruled out  The diagnoses were atrial 
fibrillation of undetermined etiology and nystagmus of 
undetermined etiology.  

A March 1969 consultation sheet from neurosurgery to ear, 
nose and throat included a provisional diagnosis of post-
Meniere's syndrome attack.  Neurosurgery notes included a 
history of more severe headaches, nasal passages that seemed 
plugged, and fullness in both ears with tinnitus, which began 
in August 1968.  It was noted that previous audiograms were 
normal until the previous year, when supposedly it showed a 
high frequency hearing loss.  It was greater on the left than 
the right.  The veteran had been around gunfire.  The 
impression was Meniere's disease versus embolism to 
labyrinthine and auditory artery branches from atrial 
fibrillation (favor the former); high frequency hearing loss 
from acoustic trauma.  September 1969 records noted all the 
symptoms were about the same.  Tinnitus and a feeling of 
fullness remained.  

A VA examination was conducted in April 1976.  The veteran 
gave a history of kidney problems.  The examiner noted that 
the veteran had hearing loss.  

January and December 1989 service medical facility records 
included an impression of cataract.  

Service medical facility records from Fairchild Air Force 
Base revealed that the veteran had a progressing left 
cataract in May 1990.  June 1990 records noted impressions of 
pigment dispersion and glaucoma with cataracts that were 
larger on the left than the right.  

In October 1990 the veteran had eye surgery at a facility at 
Fairchild Air Force Base.  The operative report revealed that 
an extrascapular cataract extraction was performed with a 
posterior chamber lens of the left eye.  

April 1991 medical records reveal that the veteran had a mild 
cataract on the left.  

January 1994 records from Fairchild Air Force Base revealed a 
borderline cataract on the right.  

A private pathology report of a biopsy of urinary bladder 
tissue from February 1994 included a diagnosis of papillary 
transitional cell carcinoma.  

A VA examination was performed in September 1995.  The 
diagnoses were renal calculi, status post removal of stone of 
the right kidney and status post removal of right ureteral 
stone along with bladder stone and small cancer of the 
bladder.  

January 1995 records noted stable primary, open angle 
glaucoma.  April 1996 records from Fairchild Air Force Base 
indicated a doubtful diagnosis of primary open angle 
glaucoma.  

In August 1996 the veteran had a VA audiological evaluation.  
The veteran gave a history of tinnitus in both ears.  He had 
a history of noise exposure in the military.  He had served 
nine years in an artillery unit with antiaircraft guns.  The 
veteran stated it had its onset thirty years ago and that it 
had been progressive.  He had greatest difficulty hearing 
when there was background noise.  The veteran reported 
constant tinnitus in both ears.  An audiogram revealed 
hearing in the right ear that was within normal limits from 
250 Hertz to 2000 Hertz and a mild sensorineural loss from 
3000 Hertz to 8000 Hertz.  Speech recognition was 92 percent.  
Hearing in the left ear was within normal limits from 250 
Hertz to 1000 Hertz with a mild to severe sloping 
sensorineural loss.  Speech recognition ability was 84 
percent.  The assessment was bilateral high frequency hearing 
loss that was greater on the left than the right.  The 
veteran had good speech discrimination, bilaterally.  The 
results were consistent with noise exposure and his age.  A 
graph of the veteran's audiogram appears to show hearing loss 
at 4000 Hertz that is above 40 decibels.  

The veteran appeared at a hearing at the RO before a Hearing 
Officer in September 1996.  The veteran testified that he 
first noticed ring in his ears in the very early 1960's.  
When he was with the artillery, whenever a round would go 
off, he would experience ringing in the ears for a while, and 
then the ringing would usually stop.  He eventually began to 
experience ringing all of the time.  He had had the ringing 
in his ears back to the early 1960's.  (T-2).  

In September 1997 the veteran appeared at a hearing before a 
Hearing Officer at the RO.  The veteran stated that he was 
exposed to radiation when he went to school in New Mexico.  
He received instruction in handling weapons which included 
working with components with residual radiation.  He may or 
may not have worn a dosimetry device.  He worked with 
radioactive samples.  There was a master dosimeter indicator 
in the stations where he worked.  

Analysis.  

Service Connection for Bilateral Hearing Loss

VA records from August 1996 demonstrate that the veteran 
currently has hearing loss.  The VA examiner stated that the 
hearing loss was consistent with the veteran's history of 
noise exposure and the veteran's age.  On that examination 
the only reported noise exposure occurred in service.  The 
veteran has offered testimony that he was exposed to noise in 
service from antiaircraft guns.  He gave a 30-year history of 
progressive hearing loss.  

The veteran has presented a well-grounded claim for service 
connection for hearing loss.  He has presented evidence of a 
current diagnosis and competent medical evidence of a nexus 
between noise exposure in service and the current hearing 
loss.  
See Boyer v. West, 11 Vet. App. 477, 478-479 (1998); 
McManaway v. West, No. 97-280 (U. S. Vet. App. Sept. 29, 
1999).  

Service Connection for Cataracts

The veteran has asserted that his cataracts are due to 
exposure to ionizing radiation in service.  Service 
connection for such a condition on the basis of exposure to 
radiation may be established in one of three different ways:  

(1) By demonstrating that the condition at issue is one 
of the diseases that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309;

(2) by demonstrating direct service connection under 38 
C.F.R. § 3.303(d), a task that "includes the difficult 
burden of tracing causation to a condition or event 
during service," Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994); or 

(3) by demonstrating direct service connection under § 
3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).

Under 38 C.F.R. § 3.309 presumptive service connection is 
provided for certain disabilities as a result of 
participation in a radiation risk activity.  The disabilities 
included in the list of radiogenic diseases in 38 C.F.R. 
§ 3.309 do not include cataracts.  In addition, the veteran 
has not asserted that he participated in a radiation risk 
activity as defined in 38 C.F.R. § 3.309.  The veteran has 
not presented a well-grounded claim for service connection 
under 38 C.F.R. § 3.309.  

The veteran has asserted that he was exposed to ionizing 
radiation as part of his work in service with nuclear 
weapons.  An alternative method for granting service 
connection based on exposure to ionizing radiation in service 
is set out in 38 C.F.R. § 3.311.  

The United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) discussed the chronological 
obligations incumbent upon the Secretary under section 3.311 
in Ramey v. Gober, 120 F.3d 1239, 1241-42 (Fed. Cir. 1997).  
Therein, the Federal Circuit stated the following:

Section 3.311, which the agency 
promulgated following the enactment of 
the Radiation Compensation Act, 
establishes a procedure for dealing with 
claims brought by radiation-exposed 
veterans or their survivors.  When it is 
determined that a veteran was exposed to 
ionizing radiation during service and 
developed a radiogenic disease within a 
specified period after exposure, the 
regulation provides that the claim will 
be referred to the DVA's Under Secretary 
for Benefits.  See 38 C.F.R. § 3.311( 
b)(1).

In Hilkert v. West, 12 Vet. App. 145, 148 (1999), the Court 
noted that the claimant must first establish that he suffers 
from a radiogenic disease.  See 38 C.F.R. §3.311(b)(2).  This 
disease must manifest within a certain time period.  See 38 
C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1); see Wandel v. West, 11 
Vet. App. 200 (1998).  After it is determined by the dose 
assessment that the veteran was exposed to radiation, the RO 
is then required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); Wandel, supra.

The list of radiogenic diseases in 38 C.F.R. § 3.311 does not 
include extracapsular cataracts, it includes Posterior 
subcapsular cataracts.  The veteran has not presented 
evidence of a radiogenic disease which is necessary to 
establish a well-grounded claim under 38 C.F.R. § 3.311.  

In the alternative the veteran may present proof that the 
exposure to ionizing radiation in service caused the 
development of cataracts.  See Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  The veteran has not presented any 
evidence other than his own assertions that his cataracts are 
due to exposure to ionizing radiation in service.  A lay 
person is not competent to make a medical diagnosis or to 
attribute a disability to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
medical evidence providing the requisite medical nexus 
between the veteran's cataracts and exposure to ionizing 
radiation in service, the veteran's claim for service 
connection for cataracts based on exposure to ionizing 
radiation in service is not well grounded.  


ORDER

A well-grounded claim for service connection for hearing loss 
has been submitted.  

Service connection for cataracts is denied.  


REMAND

In finding the veteran's claim well grounded the Board 
considered only the evidence presented in favor of the 
veteran's claim.  In this case the evidence also includes 
1969 service medical records which present several possible 
diagnoses which may be related to the current hearing loss or 
tinnitus.  While the veteran has recently reported no noise 
exposure since service, the report of an April 1976 VA 
examination shows that the veteran had been working at a 
naval weapons station, since November 1976.  The VA examiner 
in August 1996 stated that the current hearing loss was 
consistent with the veteran's age.  There is no indication in 
the record that the August 1996 VA examiner had an 
opportunity to review the veteran's entire medical record 
before rendering an opinion.  It is unclear if the evaluation 
included an examination of the ears or only an audiological 
evaluation.  The question of etiology of the current hearing 
loss and tinnitus, is one which only a competent medical 
professional would be qualified to answer.  For that reason 
the Board is remanding the veteran's claims for service 
connection for hearing loss and tinnitus in order to have the 
veteran examined and to obtain a competent medical opinion.  
The Board will defer consideration of the veteran's claim for 
service connection for tinnitus, inasmuch as that claim may 
be inextricably intertwined with the issue of service 
connection for hearing loss.

The veteran is also seeking service connection for bladder 
cancer based on exposure to ionizing radiation in service.  A 
claim for benefits under 38 C.F.R. § 3.311 is a unique sort 
of service-connection claim.  The VA must supply special 
claims-development assistance upon a showing that a claimant 
falls under that section's provisions, even where the claim 
might not otherwise satisfy the criteria for a well grounded 
claim, as outlined in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran has presented competent medical evidence of a 
diagnosis and treatment for bladder cancer.  Private medical 
records from February 1994 include a pathology report.  It 
included a diagnosis of papillary transitional cell carcinoma 
of tissue from a urinary bladder biopsy.  Urinary bladder 
cancer is specifically listed in 38 C.F.R. § 3.311 as a 
radiogenic disease.  The veteran has verified active military 
service which included working as a nuclear weapons 
specialist.  

The veteran has not asserted that he participated in a 
radiation risk activity as set out in 38 C.F.R. § 3.309.  
Therefore presumptive service connection under 38 C.F.R. 
§ 3.309 is not applicable.  The veteran's bladder cancer was 
diagnosed more than five years after his claimed exposure to 
ionizing radiation in service.  The veteran has asserted that 
his bladder cancer was caused by his exposure to ionizing 
radiation in service.  He asserts that he was exposed while 
working with missiles armed with nuclear warheads.  The 
veteran's claim has met the criteria for a consideration 
under 38 C.F.R. § 3.311.  This development set forth in 
§ 3.311 must be undertaken prior to determining whether his 
claim is well grounded.  See Hilkert v. West, 12 Vet. App. 
145, 147-8 (1999).

In this case the veteran's service medical records did not 
include a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141).  

The RO and the veteran have diligently pursued every known 
avenue for obtaining evidence of the veteran's exposure to 
ionizing radiation in service.  After a long and frustrating 
search The Department of the Army, U.S. Center for Health 
Promotion and Prevention Medicine, 5158 Blackhawk Road, 
Aberdeen Proving Ground, Maryland, gathered all of the 
available data.  In a November 1998 letter to the RO they 
summarized all of the available data.  

After receiving the letter the RO issued a supplemental 
statement of the case which continued to deny the claim for 
service connection for bladder cancer.  Up until this point 
the RO had scrupulously and patiently followed the 
instructions for developing the veteran's claim under 
38 C.F.R. § 3.311.  Unfortunately, they failed to proceed to 
38 C.F.R. § 3.311 (b) which instructs that:

(1) When it is determined that
(i)A veteran was exposed to ionizing 
radiation as claimed;
(ii) The veteran subsequently developed a 
radiogenic disease; and
(iii) Such disease first became manifest 
within the period specified in paragraph 
(b)(5) of this section; before its 
adjudication the claim will be referred 
to the Under Secretary of Benefits for 
further consideration in accordance with 
paragraph (c) of this section.  

For that reason the veteran's claim must be remanded to the 
RO for referral to the Under Secretary for Benefits.  

The Veterans Benefits Administration Manual (M21-1), Part 
III, Chapter 5, Paragraph 5.11 sets out the steps for 
development of a claim based on occupational exposure to 
ionizing radiation under 38 C.F.R. § 3.311.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:


1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
hearing loss and tinnitus.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  The RO should 
attempt to secure any occupational 
records pertaining to the veteran from 
the U.S. Naval Weapons Station, Concord, 
California.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to determine the etiology of 
his current hearing loss and tinnitus.  
The claims folder should be made 
available to the examiner prior to the 
examination.  After reviewing the medical 
record and examining the veteran the 
examiner is requested to answer the 
following question.  Is it at least as 
likely as not that the veteran's current 
hearing loss is related to service 
(including noise exposure in service)?  
Is it at least as likely as not that the 
veteran's current tinnitus is related to 
service (including noise exposure in 
service)?

3.  The RO should undertake the 
development of the veteran's claim for 
service connection for bladder cancer as 
provided in 38 C.F.R. § 3.311 and the 
Veterans Benefits Administration Manual 
(M21-1), Part III, Chapter 5, Paragraph 
5.11.  Specifically, the RO must refer 
the veteran's claim for service 
connection for bladder cancer to the 
Under Secretary for Benefits.  

4.  When development has been completed 
to the extend possible the RO should 
readjudicate the veteran's claim with 
consideration of the Court's holding in 
Hilkert v. West, 12 Vet. App. 145 (1999).  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







